          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK HOLLINGSWORTH            :
                               :
       v.                      :                     CIVIL ACTION NO. 19-2754
                               :
R. HOME PROPERTY               :
MANAGEMENT, LLC                :
doing business as              :
PARK VIEW AT OAK CREST, ET AL. :

______________________________________________________________________________

McHUGH, J.                                                                  OCTOBER 27, 2020

                                       MEMORANDUM

   I.       Introduction

         The Family Medical Leave Act and Americans with Disabilities Act provide important

protections for workers. But the safe harbor provided by those statutes does not prevent an

employer from discharging an employee if there is a legitimate basis for doing so. The issue

before me is whether Defendants violated Plaintiff's rights by firing him when he returned from

medical leave. Upon review of the record, Defendants have brought forth substantial,

uncontroverted evidence that Plaintiff was terminated for reasons of performance and conduct.

Despite the sheer quantity of evidence to which Plaintiff points in seeking to identify a material

issue of fact, he lacks evidence of pretext or evidence that might suggest an unlawful purpose.

Accordingly, Defendants’ Motion for Summary Judgment must be granted.

   II.      Relevant Facts

         Enterprise Residential, LLC, f/k/a R Home Property Management, LLC (“Enterprise”),

operates affordable housing communities. See Second Am. Compl. ¶ 7, ECF No. 35; Dfs.’ Mot.

For Summ. J. 1, ECF No. 33. One such community is an unassisted, senior living facility named



                                                 1
          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 2 of 33




Park View at Oak Crest (“PVOC”), which is located in Harleysville, Pennsylvania.

Hollingsworth Dep. 139; Second Am. Compl., ¶¶ 7, 13.

        Plaintiff Frank Hollingsworth began working at PVOC in 2005. Hollingsworth Dep. 10,

ECF No. 33-2. He became the property manager in 2009. Ex. H, ECF No. 33-2. As property

manager, Plaintiff was responsible for the implementation and monitoring of compliance with

Enterprise’s internal procedures as well as external regulatory requirements. 1 Hollingsworth

Dep. 33; Ex. L, ECF No. 33-2. He was charged with collecting rent, and “maintain[ing] accurate

records.” Hollingsworth Dep., p. 33; Ex. L.

        For example, every year residents would certify their income and assets, and Plaintiff was

responsible for “oversee[ing]” that process—Hollingsworth Dep. 43-44—in other words

ensuring that those certifications were accurate. Hollingsworth Dep. 43-45, 164-66; Harbison

Dep. 34, 35, ECF No. 33-2. He would then submit the certification to a compliance analyst who

would review it to ensure that “the paperwork was complete,” and the file would be sealed, “to

be activated on the new lease date.” Hollingsworth Dep. 44, 47-48. 2

        On November 28, 2018, Mr. Hollingsworth took a leave of absence under the Family

Medical Leave Act “FMLA.” Hollingsworth Dep. 66, 147; Pl.’s Resp. to Dfs.’ Req. for Admis.

No. 8, ECF No. 33-2. His leave was immediately preceded by an incident on November 13,

2018, when Plaintiff injured a supervisee during an altercation. Ex. O, P, Q, ECF No. 33-2. The

incident resulted in a Performance Counseling Statement that included a “[f]inal [w]ritten”




1
  Noncompliance with the applicable HUD guidelines can create negative consequences for the Defendants because
of the potential for tax credit “recapture.” Exhibit N, ¶¶ 3, 4.

2
 The deposition testimony of property managers Susan Harbison and Megan Norwood is consistent: “They will not
seal th[e] file, which is the final seal of approval statement that they’ll give us, without everything being in
accordance with HUD guidelines.” Harbison Dep. 36, ECF. No 33-2; Norwood Dep. 85, ECF No. 33-2.


                                                       2
          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 3 of 33




warning due to “[t]hreatened or actual physical violence,” prepared by his supervisor Victoria

Graves (“Graves”) and Human Resources Business Partner Kristen Madzarac (“Madzarac”) on

November 27, 2018. Ex. R, ECF. No. 33-2; Ex. S, ECF No. 33-2; Hollingsworth Dep. 140. The

warning stated that “[a]nother breach in our confidence in your ability to carry out your

managerial role will result in additional disciplinary actions up to and including termination.” 3

Ex. S.

         Plaintiff went to the emergency room that night, where he was diagnosed with acute

stress reaction and post-traumatic stress disorder. Hollingsworth Dep. 137-38; Ex. U, ECF No.

33-2; Ex. V, Pl.’s Resp. to Interrog. No. 2, ECF No. 33-3. Plaintiff informed Graves of the

situation, forwarded her the medical information, and submitted FMLA documentation.

Hollingsworth Dep. 147; Ex. W, ECF No. 33-2; Ex. X, ECF No. 33-2.

         Plaintiff took leave starting that day. Hollingsworth Dep. 66, 147; Pl.’s Resp. to Defs.’

Req. for Admis. No. 8. His supervisor Graves responded by contacting Megan Norwood

(“Norwood”), another property manager, to ask for assistance with coverage at PVOC. Norwood

Dep. 12-13, 21-23, ECF No. 33-2; Graves Dep. 6, 18, 46-47, ECF No. 33-2. Graves also

requested assistance from property manager Susan Harbison (“Harbison”) and others. Graves

Dep. 26-27, 46-47; Norwood Dep. 29; Harbison Dep. 27-28. Graves also had the locks on the

manager’s office changed. Graves Dep. 156-157. 4 Plaintiff states that his belongings were




3
  Although Plaintiff disagrees with Defendants regarding the nature of the altercation, there is no dispute that he
signed the disciplinary paperwork following the incident. Hollingsworth Dep. at 122-124.
4
  Although Plaintiff points out that there is no written policy regarding the changing of locks when an employee
takes leave, multiple employees testified in their depositions that they understood it to be Enterprise’s official
policy. Norwood Dep. 79-80; Graves Dep. 156-157. Moreover, as will be discussed infra, Plaintiff appears to have
been an active participant in this process. Ex. SS, ECF No. 33-2.


                                                           3
          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 4 of 33




removed from his office around this time and placed in a different office. Hollingsworth Dep. 57;

131. 5

         A month into Mr. Hollingsworth’s leave of absence, Graves responded to an email from

Regional Manager Sherry Beachley relating to coverage at PVOC. Ex. Q, ECF No. 34-1. In the

initial email, Beachley expresses an interest in having Norwood mentor one of her supervisees,

but is worried about overextending Norwood because she is already covering for the Plaintiff. Id.

Beachley asks Graves if Plaintiff is still out on leave. Id. Graves responds: “Frank is still out. If

he does not return there is plans for . . . [Norwood] to permanently cover . . . .” Id. Beachley

writes back: “Frank is still out? WOW.” Id. Graves answers that she “is doubtful that Frank

returns, but he might surprise us!” Id. Beachley responds: “[a]s for Frank, may be best if he did

not return.” Id. Graves does not address Beachley’s comment in her final response concluding

the email chain. Id.

         Meanwhile, Harbison was providing coverage for Plaintiff at PVOC, where she observed

that resident Jane French’s daughter was assisting French with $200/month to cover rent.

Harbison Dep. 40; Ex. CC, ECF. No. 33-6. Harbison investigated and found a consistent pattern

of $200 checks going back at least 16 months. Harbison Dep. 57-60, 94; Ex. BB, ECF. No. 33-6;

Ex. CC. Yet Harbison did not see the assistance documented, as it should have been per Chapter

5 of the HUD Occupancy Handbook. Ex. M, ECF No. 33-2; Ex. BB; Harbison Dep. 57.

According to the HUD Occupancy Handbook, “[o]wners must count as income any regular

contributions and gifts from persons not living in the unit.” Ex. M. 6


5
  In his deposition, Plaintiff states that when he walked by the office to visit his mother, a resident at PVOC, “you
could see all my personal belongings were not there on the walls.” Hollingsworth Dep. 131. Later, after he was
terminated, Plaintiff requested the return of belongings, including items in his desk, his backpack, and the
“certifications hanging on his wall.” Exhibit VV, 802.
6
  Jane French states that during the course of her conversations with Harbison, Harbison once referred to Plaintiff as
the “former manager.” French Dep. 16.

                                                           4
            Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 5 of 33




           Harbison noticed also that French’s file was sealed, Harbison Dep. 59, 109, meaning that

Plaintiff had submitted the file for review to the compliance office, and a compliance analyst had

determined that “the paperwork was complete.” Hollingsworth Dep. 44-48. Indeed,

Hollingsworth had provided the file to the compliance unit for final review on October 22, 2018,

and it had been sealed on October 24, 2018, months earlier. Hollingsworth Dep. 202-205; Ex. C,

ECF No. 33-2. Harbison communicated the discrepancy to Graves on or around January 2,

2018. Harbison Dep. 93-96.

           Plaintiff acknowledges that Harbison’s actions upon discovery of the missing

documentation were “appropriate,” “expected,” did not “have anything to do with [his] request

for FMLA leave,” and were “[u]nrelated to [his] accommodation request.” Hollingsworth Dep.

242, 247, 251. Indeed, according to the Plaintiff, Harbison “ha[d] an obligation to launch an

investigation.” Hollingsworth Dep. 245. 7

           After hearing from Harbison, Graves notified Monica Areford, her supervisor, of the

situation. Ex. HH, ECF No. 33-6; Graves Dep. 19. She also informed Areford that Plaintiff had

advised her that French’s daughter had “stopped assisting in rental payments” nine months

earlier. Ex. II, ECF. No. 33-6. That was because in April 2018, Plaintiff had assisted French, a

friend of his mother’s, with securing a lower rental amount for her unit on the very basis that the

payments were stopping. Hollingsworth Dep. 96, 282; Ex. II.

           Graves also reported the issue to Madzarac. Ex. HH; Ex. II, ECF No. 33-6; Madzarac

Dep. 54-56, ECF No. 33-6. Shortly thereafter, Madzarac sent an email to her supervisor,

Lorraine Gordon (“Gordon”), Vice President of Human Resources, Areford, and Diane Edwards,




7
    Plaintiff disputes the manner of Harbison’s investigation. Hollingsworth Dep. 247.


                                                           5
          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 6 of 33




then President of Enterprise, in which she referred to the situation as “the Frank Hollingsworth

‘termination’ issue.” Ex. LL, ECF No. 33-2. According to Gordon, Plaintiff’s actions were

considered “terminable” at that time. Gordon Dep. 20-21, 44. However, Defendants wished to

meet with Plaintiff and allow him the opportunity to explain his actions before deciding on the

appropriate course of action. Gordon Dep. 22, 38. Accordingly, Madzarac contacted

Hollingsworth to arrange an interview. Madzarac Dep. 45, 49.

        On January 22, 2019, Madzarac called Hollingsworth. Hollingsworth Dep. 76. The

nature of the conversation is in dispute. 8 According to Plaintiff, Madzarac repeatedly asked

Plaintiff when he would be returning to work. Hollingsworth Dep. 64. Plaintiff also states that

he explicitly (and unprompted by anything Madzarac said) 9 raised the possibility of separation

during the phone call. According to Plaintiff, he asked if the decision to terminate him had

already been made, and Madzarac stated she could not “speak to that.” Hollingsworth Dep. 78.

Plaintiff states he told Madzarac that “if the decision had already been made to fire me, I would

hope I would be offered some professional courtesy due to my performance and my tenure with

the company.” Id. Plaintiff elaborates that “what I had said was that if the company had already

made the decision to fire me, I would hope that there would be some sort of professional

courtesy and that you would be aboveboard with me about it.” Hollingsworth Dep. 79.

        Enterprise next sent a separation and release agreement to Hollingsworth by letter,

stating: “you said you were interested in coming up with a negotiated departure from the


8
 Madzarac’s version of the call is substantially different, but given that I am assessing Defendants’ Motion for
Summary Judgment, at this stage I view “the record in the light most favorable to [the non-moving party].” Jones v.
School Dist. of Phila., 198 F.3d 403, 409 (3d Cir. 1999) (citing Deane v. Pocono Med. Ctr., 142 F.3d 138, 142 n.3
(3d Cir. 1998) (en banc)).
9
 Plaintiff argues that he raised the issue because of Madzarac’s “tone, and his belief based on [Defendants’]
changing the locks and statements from tenants they had hired a new property manager for the site.” Pl.’s Resp. to
Dfs.’ Mot. For Summ. J. 4, ECF No. 34.


                                                         6
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 7 of 33




company.” Ex. NN, ECF. No 33-6. The letter advised that the purpose of Madzarac’s January

22, 2019 call was:

        to schedule a meeting with you to discuss information that had come to light during your
       absence suggesting that you violated policy by failing to identify certain payments that
       were made on behalf of a resident for an extended period of time. By law, such payments
       must be disclosed and reported. Before making a decision about the consequences of this
       for your employment, we wanted to give you an opportunity to explain.

Id. It further stated that Plaintiff had 21 days to consider the proposed agreement, under which

his separation would be effective March 1, 2019. Id.

       On February 25, 2019, Plaintiff responded by email, stating that Madzarac had

“inaccurately phrased our conversation” and that he would “prefer to work,” Ex. OO, ECF No.

33-6, but that if they were still intending to terminate him, to please confirm, and “I will

reconsider if I need to take the severance.” Id. Madzarac replied that there was no intention to

inaccurately characterize the conversation and that “it is important that we meet so that you can

address the issue which bears on whether you will remain employed.” Id. Hollingsworth agreed

to meet that Thursday, February 28, 2019. Id.

       As planned, Plaintiff met with Graves and Madzarac on February 28, 2019. Plaintiff

secretly recorded the meeting. Hollingsworth Dep. 25-27; Graves Dep. 85; Ex. B, Plaintiff’s

Audio Recording of February 28, 2019 Meeting, ECF No. 33-2. Madzarac and Graves raised the

lack of any documentation of assistance from French’s daughter. Ex. B at 0:16-1:19.

Highlighting that he did not have the file in front of him to review, Plaintiff nevertheless stated

that he had left a note to himself in French’s file indicating that he needed a gift letter

documenting the income. Id. at 9:10-9:39, 11:54-12:34. Plaintiff stated that “file was still

waiting for the gift verification to come back”—and that he had sent out the verification to

French’s daughter. Id. at 1:46-2:25. He stated that “I had every January file sealed I think except



                                                   7
          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 8 of 33




hers waiting for that to return so I was waiting for it to return as well – her certification.” Id. at

12:52-13:10. Graves then asked, “in this case, you said the last form you were waiting for was

the gift letter,” to which Hollingsworth responded “[t]hat is correct.” Id. at 14:05-14:14. Plaintiff

also admits that he does not “believe there’s any reason to believe it would be legal” “to not

calculate” Ms. French’s income properly but that any issue with the file, if there was indeed an

issue, could be attributed to “human error.” Ex. B at 6:06-6:33, 18:40.

        Plaintiff also advised that he was ready to return to work—that he had been cleared by his

doctor. Id. at 21:02. Madzarac explained that he would be suspended pending the completion of

the investigation into the discrepancies with the French file. Id. at 21:02.

        After the meeting, Graves asked compliance analyst Jovann Swan for any emails relating

to French’s file. Graves Dep. 100-101, 155; Ex. C, ECF No. 33-2. Swan provided emails from

the fall of 2018 where Plaintiff had informed the compliance office that French’s file was ready

for review—contrary to what Plaintiff had stated at the meeting. Graves Dep. 101; Ex. C. The

emails showed that the file was ultimately sealed on October 24, 2018. Ex. C. Graves also

contacted Norwood to ask that she review the French file for “anything pending or a stick note

stating that we were waiting on some kind of information.” Norwood Dep. 84; Graves Dep. 155.

Norwood did not find such documentation and informed Graves. Norwood Dep. 84; Graves Dep.

154-56.

        Thus for the purposes of Defendants’ investigation, Graves had reason to conclude that

everything Plaintiff had said about the French file at the meeting was inaccurate. Plaintiff had

presented the file to compliance to review for completeness months before; compliance had

sealed the file. Graves Dep. 101, 119. Following the investigation, Graves recommended that

Plaintiff’s employment be terminated. Graves Dep. 118-120, 156; Madzarac Dep. 89-90; Gordon



                                                   8
            Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 9 of 33




Dep. 50, 66. On March 5, 2019, Enterprise wrote Plaintiff advising him of the termination. Ex.

QQ, ECF No. 33-6. The letter laid out the basis for the decision:

           It is clear that you are aware of the policy for recording recurring payments because a
           review of resident files shows that you followed that policy for multiple residents. You
           did not follow that policy for a resident with whom you have a personal friendship,
           represented to Tory Graves that the payments had stopped (your explanation for offering
           the resident a lower rental rate) and then failed to inform Tory that the payments
           continued.

Id. The letter continues:

           Your additional explanation -- that you were awaiting an affidavit from the resident for
           the recurring payments - also is inconsistent with both the fact that there was no notation
           of this in the resident file and that the file was sent to Compliance, approved and sealed
           with nothing from you flagging that the file was not yet complete.

Id. Finally, it states:

           Frank, while “'human error" (your overall explanation) might account for the failure to
           record a payment or two, failing to record 16 checks cannot be ascribed to human error.

           As you know, you were placed on a final warning on November 27, 2018 for
           unacceptable conduct, more specifically Threatened or Actual Physical Violence. This,
           coupled with your above conduct, has caused management to lose confidence in you.

Id. On March 26, 2019, Enterprise first began looking for Hollingsworth’s replacement. Ex. RR,

ECF No. 33-6. They hired his replacement in June. Id.


    III.      Controlling Standard

           Federal Rule of Civil Procedure 56(a) states: “[t]he court shall grant summary judgment

if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Plaintiff has the burden of proof at trial, so “[i]f the

non-moving party bears the burden of persuasion at trial, 'the moving party may meet its burden .

. . by showing that the nonmoving party's evidence is insufficient to carry that burden.’”




                                                    9
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 10 of 33




v. County of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Wetzel v. Tucker, 139 F.3d 380, 383

(3d Cir. 1998)).

         “To show that the nonmoving party's evidence is insufficient to meet its burden at trial,

Defendant must show there is not enough evidence supporting each element of Plaintiff's claims

‘to enable a jury reasonably to find for the nonmoving party on that issue under the governing

substantive law.’” Davis v. Temple University Hospital, Inc., No. 14-5981, 2015 WL 7180505, at

*4 (E.D. Pa. Nov. 16, 2015) (internal citations omitted). See Celotex Corp. v. Catrett, 477 U.S.

317, 322– 23 (1986) (“The moving party is ‘entitled to a judgment as a matter of law’ because

the nonmoving party has failed to make a sufficient showing on an essential element of her case

with respect to which she has the burden of proof.”) (internal citations omitted).

         The court should “view the record in the light most favorable to [the non-moving party]

and resolve all reasonable inferences” in the non-moving party's favor. Jones, 198 F.3d at 409.

However, a party opposing summary judgment “must present more than just ‘bare assertions,

conclusory allegations or suspicions’ to show the existence of a genuine issue. Podobnik v.

United States Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (citing Celotex Corp., 477 U.S. at

325). “[T]he mere existence of some evidence in support of the non-moving party will not be

sufficient to support a denial of a motion for summary judgment; there must be enough evidence

to enable a jury to reasonably find for the non-moving party on the issue.” Petrucelli v.

Bohringer & Ratzinger, 46 F.3d 1298, 1308 (3d Cir. 1995) (citing Anderson v. Liberty Lobby,

477 U.S. 242, 249 (1986)).


   IV.      Plaintiff’s Claims under the Americans with Disabilities Act (“ADA”)

         Plaintiff alleges that Defendants discriminated against him due to “fears or

misperceptions they had against an individual diagnosed with PTSD and acute stress & an

                                                 10
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 11 of 33




anxiety disorder.” Pl.’s Resp. to Dfs.’ Mot. For Summ. J. 3. He also claims that Defendants

failed to make reasonable accommodations in the form of an extended leave of absence beyond

what was required by the FMLA, and finally that they retaliated against him for taking his 12-

week leave of absence. Id. at 14-15, 18-19.

           A. Discrimination Claims

       Plaintiff claims not only that Defendants discriminated him because of his disabilities,

but also that they failed to make reasonable accommodations in the form of an extended leave of

absence beyond what was required by the FMLA. Pl.’s Resp. to Dfs.’ Mot. For Summ. J. 14, 18-

19.

       “Discrimination under the ADA encompasses not only adverse actions motivated by

prejudice and fear of disabilities, but also includes failing to make reasonable accommodations

for a plaintiff's disabilities.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999).

Thus an “employer can unlawfully ‘discriminate’ within the meaning of the ADA” in two ways:

“(1) if the employer takes adverse action against a qualified individual with a disability and that

decision was motivated by the individual's actual disability . . . (i.e. disparate treatment); or (2)

if the employer fails to make reasonable accommodations for that individual.” Isley v. Aker

Philadelphia Shipyard, 275 F. Supp. 3d 620, 626 (E.D. Pa. 2017) (citing Fuoco v. Lehigh Univ.,

981 F. Supp. 2d 352, 361 (E.D. Pa. 2013). I will separately address Plaintiff’s “disparate

treatment” and “failure to accommodate” claims.

               i.      Plaintiff’s Disparate Treatment Claim

       Where plaintiffs seek to rely on circumstantial evidence to prove their disparate treatment

claims under the ADA, the prevailing mode of analysis is the well-known McDonnell Douglas

burden-shifting framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);



                                                  11
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 12 of 33




Walton v. Mental Health Ass'n. of Se. Pennsylvania, 168 F.3d 661, 667–68 (3d Cir. 1999) (citing

Lawrence v. Nat'l Westminster Bank New Jersey, 98 F.3d 61, 68-69 & n.7 (3d Cir. 1996)

(“The McDonnell Douglas Title VII burden shifting rules apply to claims of discriminatory

treatment under the ADA.”).

       “[I]n order for a plaintiff to establish a prima facie case of discrimination under the ADA,

the plaintiff must show: (1) he is a disabled person within the meaning of the ADA;

(2) he is otherwise qualified to perform the essential functions of the job, with or

without reasonable accommodations by the employer; and (3) he has suffered an otherwise

adverse employment decision as a result of discrimination.” Isley v. Aker Philadelphia Shipyard,

275 F. Supp. 3d 620, 626 (citing Taylor, 184 F.3d at 306). If Plaintiff succeeds, “then the burden

shifts to the Defendants to articulate a legitimate nondiscriminatory reason for . . . [the]

termination.” Id. If the Defendants carry their burden, Plaintiff “must prove that the articulated

reason was a mere pretext for discrimination.” Id. at 627.

       First, Defendants dispute that Plaintiff has produced evidence sufficient for a reasonably

factfinder to determine that is disabled under the ADA. Dfs.’ Mot. For Summ. J. 45. I disagree.

The ADA defines disability as “a physical or mental impairment that substantially limits one or

more major life activities of such individual; a record of such an impairment; or being regarded

as having such an impairment . . . .” 42 U.S.C. § 12102. The statute’s implementing regulations

provide:

       The primary object of attention in cases brought under the ADA should be whether
       covered entities have complied with their obligations and whether discrimination has
       occurred, not whether an individual's impairment substantially limits a major life activity.
       Accordingly, the threshold issue of whether an impairment “substantially limits” a major
       life activity should not demand extensive analysis.

29 C.F.R. § 1630.2.



                                                  12
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 13 of 33




        Here, Plaintiff was diagnosed with acute stress reaction and post-traumatic stress disorder

on or around November 28, 2018, the same night that he received a final warning from

Defendants regarding the altercation that had occurred on November 13, 2018 with his

supervisee. Ex. U. Plaintiff’s deposition testimony reveals that prior to the incident with his

supervisee, he was already under a “tremendous amount of stress” as a result of being subject to

threats of violence by a resident’s family member, who had threatened the lives of the entire

property management staff. Hollingsworth Dep. 71-73; Pl.’s Resp. to Dfs.’ Mot. For Summ. J.

10.

        Plaintiff’s disability limited his ability to perform daily life activities, including but not

limited to working, sleeping, and focusing. Second Am. Compl. ¶ 16. His initial doctor’s note,

dated November 28, 2018 states that “[h]e has lost weight, is unable to eat much, cries

frequently, has difficulty sleeping and is unable to focus.” Ex. U. Similarly, his progress report

dated December 6, 2018 from psychologist Harry Orenstein, PhD, showed “continued insomnia,

diminished appetite, itching, chest constrictions, swelling in lips, tongue.” Ex. GG, ECF No. 34-

6. As of December 20, 2018, the progress notes from Dr. Orenstein continued to note sleep

problems. Ex. Y, ECF No. 34-3.

        Accordingly, a reasonably jury could find that Plaintiff’s diagnosis of acute stress

disorder and post-traumatic stress disorder qualifies as a disability under the ADA. Indeed

“[r]egulations clarifying what constitutes a disability under the ADA state that ‘. . . post-

traumatic stress disorder' substantially limit[s] major life activities.” Jones v. Thomas Jefferson

Univ. Hosps., Inc., No. CV 13-4316, 2019 WL 5588824, at *8 (E.D. Pa. Oct. 29, 2019) (citing 29

C.F.R. § 1630.2(j)(1)(3)(iii) (alterations in original)); 10 see Sherback v. Wright Auto. Grp., 987 F.


10
  Similarly, the relevant EEOC Guidance states that “[i]f you have depression, post-traumatic stress disorder
(PTSD), or another mental health condition, you are protected against discrimination and harassment at work

                                                        13
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 14 of 33




Supp. 433, 436 (W.D. Pa. 1997)(“[t]here is no doubt PTSD is a psychiatric impairment which

may qualify for disability status under the ADA if the impairment substantially limits a person's

major life activities or is regarded by the employer as doing so.”). 11

         Having found that Plaintiff has produced sufficient evidence from which a reasonable

jury could determine that he is disabled within the meaning of the ADA, I move onto the second

prong of the analysis. Here, Defendants have not contested that Plaintiff is otherwise qualified to

perform the functions of the job. Instead they claim that he has not suffered an adverse

employment decision as a result of discrimination.

         As to the third prong, to demonstrate a prima facie case of causation, Plaintiff must point

to evidence sufficient to create an inference that a causative link exists between his disability and

his termination. See Isley, 275 F. Supp. 3d at 628. The burden of proving the prima facie case “is

not intended to be onerous.” Sempier v. Johnson & Higgins, 45 F.3d 724, 728 (3d Cir. 1995).

(“The prima facie case merely ‘raises an inference of discrimination only because we presume

these acts, if otherwise unexplained, are more likely than not based on the consideration of

impermissible factors.’”) (internal citations omitted).

          In cases where “the temporal proximity is not so close as to be unduly suggestive” of

causation, the Third Circuit has recognized that the trial court may examine “timing plus other

evidence . . . .” Thomas v. Town of Hammonton, 351 F.3d 108, 114 (3d Cir. 2003). “Courts

measure temporal proximity from the first date on which the litigant engaged in his protected

activity.” Capps v. Mondelez Glob. LLC, 147 F. Supp. 3d 327, 337 (E.D. Pa. 2015), aff'd, 847


because of your condition.” U.S. EQUAL EMP. OPPORTUNITY COMM’N, EEOC-NVTA, DEPRESSION, PTSD, &
OTHER MENTAL HEALTH CONDITIONS IN THE WORKPLACE: YOUR LEGAL RIGHTS (2016).
11
  Because “[a]n impairment that is episodic or in remission is a disability if it would substantially limit a major life
activity when active,” the fact that Plaintiff was ready to return to work on February 28, 2019 at the end of his
FMLA leave does not foreclose a finding of disability. Isley, 275 F. Supp. 3d at 627 (citing 42 U.S.C. § 12102).


                                                           14
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 15 of 33




F.3d 144 (3d Cir. 2017). Here, Plaintiff sent the doctor’s note to his supervisor on November 28,

2018, requested a leave of absence that day, and was terminated on March 5, 2020.

Hollingsworth Dep. 147; Ex. W; Ex. QQ. There is at least a three-month gap between when he

made his employer aware of his disability and the termination. See Williams v. Phila. Hous.

Auth. Police Dep't, 380 F.3d 751, 760 (3d Cir. 2004) (two months is not unusually suggestive).

Thus, the temporal proximity in this case is not unusually suggestive.

       Plaintiff must now point to evidence which could establish a reasonable inference of

causation using other evidence. Id. at 760. Again, “[t]he prima facie case merely ‘raises an

inference of discrimination only because we presume these acts, if otherwise unexplained, are

more likely than not based on the consideration of impermissible factors.’” Sempier, 45 F.3d at

728.

       Viewing the facts in the light most favorable to the Plaintiff, he has met this burden.

After he took leave but before the investigation into the French file, Defendant Graves’ changed

the locks to his office without a written policy behind that decision. Graves Dep. 156-57.

Plaintiff contends this was done out of fear resulting from the disclosure of his disability. Pl.’s

Resp. to Dfs.’ Mot. For Summ. J. 3. Next, Susan Harbison, who was filling in for Plaintiff at

PVOC, referred to Plaintiff as the “former manager” to resident Jane French sometime in

January 2019—prior to his termination. French Dep. 16. Additionally, Regional Manager

Beachley stated to Plaintiff’s supervisor that it might be best if Plaintiff did not return from

leave. Ex. Q, ECF No. 34-1. Then, Human Resources Business Partner Kristen Madzarac sent

an email to management referring to the “Frank Hollingsworth ‘termination’ issue” on January 9,

2019, prior to the conclusion of Defendants’ investigation into the French file. Ex. LL. Finally,




                                                  15
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 16 of 33




he received two separate notices discussing his separation from the company, which he argues

are not inconsistent. Ex. NN; Ex. QQ.

         The question then is whether the Defendants have put forth a legitimate

nondiscriminatory justification for the termination. Defendants argue that the court should look

no further than the March 5, 2019 termination letter, which spells out their reasoning. Ex. QQ.

The letter states that they terminated Plaintiff because they found his explanations with regard to

their investigation into his failure to document French’s income over the course of 16 months

unsatisfactory. Id. This investigation ultimately caused them to “lose confidence” in the

Plaintiff. Id. 12 Accordingly, Defendants argue that “Hollingsworth was aware of the need to

document the assistance French was receiving, . . . which he failed to do (which is undisputed) . .

. .” Dfs.’ Reply Br. 9. Afterwards, “his statements . . . that he was awaiting further

documentation was found not to be true.” Dfs.’ Reply Br. 9 “That, coupled with his

unsatisfactory explanation and prior written warning, led to his termination.” Dfs.’ Reply Br. 9.

         Plaintiff argues that Defendants proffered reason is pretextual. To show pretext, a

plaintiff must point so some evidence from which a factfinder could reasonably infer that that the

disability “played a role in the decision-making process . . . and . . . had a determinative effect

on the outcome of that process.” CG v. Pennsylvania Dept. of Educ., 734 F.3d 229, 237 & n.11

(3d Cir. 2013) (quoting New Directions Treatment Servs. v. City of Reading, 490 F.3d 293, 301

& n.4 (3d Cir. 2007). Stated differently,

         [t]he plaintiff must point to some evidence, direct or circumstantial, from which a
         factfinder could reasonably either (1) disbelieve the employer's articulated legitimate
         reasons; or (2) believe that an invidious discriminatory reason was more likely than not a
         motivating or determinative cause of the employer's action.

12
   The letter reminds Plaintiff that Defendants had already issued a final warning prior to his taking FMLA leave for
his “unacceptable conduct, specifically Actual or Threatened Physical Violence.” Ex. QQ. Again, that warning had
stated that “[a]nother breach in our confidence in your ability to carry out your managerial role will result in
additional disciplinary actions up to and including termination.” Ex. S.

                                                         16
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 17 of 33




Fuentes v. Perskie, 32 F.3d 759, 764 (3d. Cir.1994). Under the ADA, the disability must have

been a “but-for” cause of the termination. Furgess v. Pennsylvania Dept. of Corrections, 933 F.

3d 285, 293 & n.25 (3rd Cir. 2019). In contrast to the usually insubstantial burden of establishing

causation, which “is not intended to be onerous,” Sempier, 45 F.3d at 728, demonstrating pretext

is a more “difficult burden” under the McDonnell Douglas framework. Fuentes, 32 F. 3d at 765.

To meet this burden, Plaintiff “must demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer's proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them ‘unworthy of credence’ . . .

.” Id. (internal citations omitted).

        Plaintiff urges me to consider that Defendants’ proffered reason is pretextual because the

act of sealing the resident file at PVOC is, in his view, insignificant. Hollingsworth Dep. 49. He

maintains that files may be unsealed “[w]here additional information is found,” or when the

property manager “discovers perhaps an omission and an error that was not caught by

compliance.” Hollingsworth Dep. 48; Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 27. Yet Plaintiff’s

own testimony reveals that there was nothing new to discover with regard to French’s file.

Plaintiff states he was aware of the ongoing payments from French’s daughter prior to his

submission to the compliance unit that the file was ready to review. Hollingsworth Dep. 103. In

other words, he had submitted French’s file to a compliance analyst despite the fact that he

already knew information was outstanding. Hollingsworth Dep. 202-205; Ex. CC. 13 Thus

viewing the facts as Plaintiff has presented them, I find this argument unpersuasive.



13
  Specifically, Plaintiff states that he had a conversation with French about the need for documentation of the
income sometime around October 5, 2018, but that he nevertheless submitted the file to the compliance unit as
“ready for review” on October 22, 2018. Again, such a submission to the compliance unit happens so that an analyst
can verify that the “paperwork [is] complete.” Hollingsworth Dep. 44.

                                                       17
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 18 of 33




       Plaintiff next argues that the dispute over whether his belongings were removed from his

office after he took leave is a genuine issue for the jury. Pl.’s Resp. to Dfs.’ Mot. for Summ. J.

15. But Plaintiff ‘s deposition testimony that he noticed the removal of his belongings while

walking past his office is simply insufficient to cast doubt on the Defendants’ proffered

nondiscriminatory reason. Plaintiff sent an email to Madzarac in March 2019 following the

termination, asking for the return of “items in his desk, his backpack, and certifications hanging

on the wall.” Ex. VV, ECF No. 33-7. Although I must view the record in the light most favorable

to the Plaintiff, I need only resolve reasonable inferences in the non-moving party's favor. Jones,

198 F. 3d at 409. See Thomas v. Delaware State Univ., 626 F. App’x 384, 389 n.6 (3d Cir. 2015)

(affirming grant of summary judgment where the record contradicted employee’s unsupported

deposition testimony); cf. Anderson, 477 U.S. at 252 (“The mere existence of a scintilla of

evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.”)

       Moreover, none of these facts that allowed Plaintiff to meet his relatively low burden to

establish causation would allow a reasonable juror to find Defendants’ proffered reason for

termination as “unworthy of credence.” Fuentes, 32 F. 3d at 765. Again, “the prima facie case

merely ‘raises an inference of discrimination only because we presume these acts, if otherwise

unexplained, are more likely than not based on the consideration of impermissible factors.’”

Sempier, 45 F.3d at 728 (emphasis added). Once the Defendants have provided an explanation

for the termination, Plaintiff must provide evidence from which a reasonable jury could

reasonably find otherwise.

       For example, Plaintiff seems to argue that the very fact that he received two notices

regarding his separation from the company—one on February 7, 2019, and one on March 5,



                                                 18
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 19 of 33




2019—, creates a reasonable inference of pretext. Pl.’s Resp. to Dfs.’ Mot. for Summ J. 21. 14

Yet both parties agree that the February 7, 2019 letter occurred after Plaintiffs phone call with

Madzarac, where, as Plaintiff concedes, he brought up the idea of separation. 15 Hollingsworth

Dep. 78. Indeed the explicit language of the February 7, 2019 separation offer is consistent with

Defendant’s proffered justification for the termination. It described the purpose of Madzarac’s

January 22, 2019 call as follows:


                  My intent was to schedule a meeting with you to discuss information that had
                  come to light during your absence suggesting that you violated policy by failing
                  to identify certain payments that were made on behalf of a resident for an
                  extended period of time. By law, such payments must be disclosed and reported.
                  Before making a decision about the consequences of this for your employment,
                  we wanted to give you an opportunity to explain.


Ex. NN. Thus Plaintiff’s argument on this point is unpersuasive. See Williams v. Office of Dist.

Attorney Erie Cty., 751 F. App'x 196, 199 (3d Cir. 2018) (“noting inconsistencies is not the same

as identifying a genuine dispute of material fact”) (citing Podobnik, 409 F. 3d at 594).

          Similarly, Plaintiff seems to assert that the very existence of the February 7, 2019 letter is

sufficient to establish pretext because it shows that the Defendants had “made the decision to

terminate” as of the February 7, 2019 separation offer, prior to the conclusion of their

investigation into the French file. Pl,’s Resp. to Dfs.’ Mot. for Summ. J. 3, 21. Yet the letter by



14
  Plaintiff also states that the inclusion of a waiver of liability in the proposed agreement of February 7, 2019
constitutes evidence of pretext. Pl.’s Resp. to Dfs.’ Mot. for Summ J. 21. But Plaintiff has failed to provide authority
within the Third Circuit for that proposition, with the exception of one instance where plaintiffs produced evidence
that the offer of severance compensation was outside company policy. See Staffieri v. Nw. Human Servs., Inc., No.
CIV.A. 12-1612, 2013 WL 2245639, at *5 (E.D. Pa. May 22, 2013). Here Plaintiff points to no such evidence.
Considering Plaintiff’s testimony that he explicitly raised the idea of separation on the January 22, 2019 phone call
with Madzarac, I find this fact to be immaterial, regardless of its admissibility.
15
   Although what happened during the phone call is a disputed, it is wholly irrelevant to Plaintiff’s disparate
treatment claim. Even construing the facts in the light most favorable to the Plaintiff, the discussion revolved around
the topic of Plaintiff’s leave of absence and expected return date—not his disability.


                                                          19
          Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 20 of 33




its explicit language was simply a proposed agreement, providing Plaintiff the option to leave

with a severance package as of February 28, 2018—again, based on the call with Madzarac

where Plaintiff raised the possibility of separation. 16 Contrary to Plaintiff’s position that “the

letter didn’t give a choice about his continued employment,” when Plaintiff declined the offer on

February 25, 2019, he was not immediately terminated. Pl,’s Resp. to Dfs.’ Mot. for Summ. J.

21. 17 Instead, a meeting took place where he was able to explain the lack of documentation of

French’s income, at which time he was placed on suspension pending an investigation into his

representations. Hollingsworth Dep. 113. After the conclusion of that investigation, he received

the letter dated March 5, 2019 explicitly terminating his employment. Hollingsworth Dep. 54;

Ex. QQ. The existence of the initial separation offer does not cast doubt on Defendants’

proffered legitimate and nondiscriminatory reason for termination. See Anderson, 477 U.S. at

252 (“The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”)

         Plaintiff next raises the fact that he was not presented with the file to review at the

February 28, 2018 meeting as evidence that the whole investigation was a “rouse” [sic]. Pl,’s

Resp. to Dfs.’ Mot. for Summ. J. 3, 6. Yet a party opposing summary judgment “must present

more than just ‘bare assertions, conclusory allegations or suspicions’ to show the existence of a

genuine issue.” Podobnik, 409 F. 3d at 594. It is undisputed that Defendants held a meeting

allowing the Plaintiff to explain himself, and that they conducted an ensuing investigation into



16
  Plaintiff himself characterizes the February 7, 2019 letter as an “offer to leave.” Pl,’s Resp. to Dfs.’ Mot. for
Summ. J. 14.
17
   Despite Plaintiff’s assertion to the contrary, the fact that Madzarac notified staff not to answer Plaintiff’s calls and
emails after sending the letter is immaterial. Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 21. Ex. W, ECF No. 34-1. As
Defendants point out “Madzarac acknowledged that this was because she was in HR, while Graves and Areford
were not.” Dfs.’ Reply B. 8; Madzarac Dep. 64. I must resolve only reasonable inferences in favor of the Plaintiff.


                                                            20
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 21 of 33




his representations. Graves Dep. 100-01, 154-56, Norwood Dep. 84. I am thus unpersuaded that

the investigation was conducted in bad faith simply because Plaintiff did not have an opportunity

to review the physical file at the February 28, 2019 meeting. 18

         Plaintiff argues that comments from Harbison and Beachley constitute evidence of

pretext, but points to no evidence that either employee was a decisionmaker. 19 Consequently

such comments will not suffice. See Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983 F.2d 509,

545 (3d Cir. 1992) (“Stray remarks by non-decisionmakers or by decisionmakers unrelated to the

decision process are rarely given great weight . . . .”); Robinson v. Mondelez Int’l, Inc. 228 F.

Supp. 3d 448, 455 (E.D. Pa. 2017) (“Stray comments, which were made outside of the context of

the decision-making process . . . are not enough to overcome’ Defendants’ legitimate, non-

discriminatory reasons for terminating Plaintiff’s employment.”); Celucci v. RBS Citizens, N.A.

987 F Supp. 2d 578, 592 (E.D. Pa 2013) (granting summary judgment when performance issues

were well documented, even though plaintiff cited a “handful” of remarks made by her

supervisor concerning her “age and retirement plans”); compare Beird v. Lincoln Univ. of

Commonwealth Sys. of Higher Educ., No. CV 17-5303, 2020 WL 5569767, at *5 (E.D. Pa. Sept.

17, 2020) (denying summary judgment on employee’s FMLA claims where “all three of

Plaintiff's most recent supervisors . . . made remarks implying or declaring that they were




18
  Notably, at the February 28, 2019 meeting, Plaintiff himself clarifies that he was not told in advance that he would
have a chance to review the file—rather that he simply expected they would be reviewing the matter. Ex. B at 2:40-
3:05. In his testimony, despite stating that he was promised this opportunity, he also acknowledges that it was an
assumption that he would have a chance to review the file. Hollingsworth Dep. 218, 221.
19
  As for decisionmakers, Plaintiff points to the fact that Graves did not “vouch for Hollingsworth” when Beachley
made a remark that “[a]s for [Plaintiff], may be best if he did not return.” Pl.’s Resp. to Dfs.’ Mot. for Summ J. 17;
Ex. Q. However, Plaintiffs have not provided the court with any authority for the proposition that a supervisor’s
failure to make comments supporting an employee constitute evidence of discrimination. Nor am I aware of any
such authority. Nor do I find that any reasonable inference of discrimination could be drawn from Graves’ previous
comment that she is “doubtful that Frank returns, but he might surprise us!” Ex. Q.


                                                          21
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 22 of 33




unhappy with Plaintiff's constant use of FMLA leave.”). No reasonable juror could conclude that

the content of the remarks by these non-decisionmakers suggests discriminatory intent on

Defendants’ part. 20

         Neither will the issue of the changing of the locks cast doubt on Defendants’ proffered

reason for the termination. Defendants have provided multiple witnesses who understood that

changing the locks is part of Enterprise’s policy when an employee takes a leave of absence.

Norwood Dep. 80; Graves Dep. 156-57. Plaintiff has not pointed to any relevant facts

suggesting otherwise, other than that the policy is unwritten. 21 Pl,’s Resp. to Dfs.’ Mot. for

Summ. J. 15. In fact, Plaintiff himself appears to have participated in this process, having

suggesting shortly after he started his leave of absence that a new key needed to be placed in the

Fire Lock Box. Ex. SS. Again, a party opposing summary judgment “must present more than

just ‘bare assertions, conclusory allegations or suspicions’ to show the existence of a genuine

issue.” Podobnik, 409 F. 3d at 594; see Delaware State Univ., 626 F. App’x at 389 & n.6

(affirming grant of summary judgment where the record contradicted employee’s unsupported

deposition testimony).

         In the end, the record provides clear evidentiary support for Defendants’ position. It is

not disputed that staff discovered serious compliance issues with a resident file, whose accuracy




20
  Moreover, there is no evidence in the record suggesting that Beachley or Harbison were aware of Plaintiff’s
disability.
21
   Plaintiff points to an instance prior to Enterprise’s involvement with PVOC, which is irrelevant, as the property
was under different management. Hollingsworth Dep. 294-95; Ex. TT, ECF No. 33-4. Moreover, Plaintiff’s own
testimony demonstrates that there are a number of unwritten policies to which employees at Enterprise adhere. For
example, Plaintiff describes the fact that Jane French was able to “bump up” on the waitlist for a lower rental
amount as an example of PVOC’s general policy of approving such measures due to residents “particular needs.”
Hollingsworth Dep. 90.

                                                         22
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 23 of 33




Plaintiff was tasked with overseeing—issues that violated the governing HUD regulations. 22

Plaintiff’s failure to document an ongoing gift to French, a friend of Plaintiff’s mother, had

helped French secure a lower rental amount for her apartment at PVOC. Hollingsworth Dep. 96;

Ex. II. That failure had occurred over the course of at least 16 months. Harbison Dep. 57-60, 94;

Ex. BB. Crucially, Plaintiff acknowledges that Harbison’s actions upon discovery of the missing

documentation were “appropriate,” “expected,” and something he himself would have done in

that situation. Hollingsworth Dep. 242, 247, 251. According to the Plaintiff, Harbison “ha[d] an

obligation to launch an investigation.” Hollingsworth Dep. 245. Plaintiff has not provided any

facts that cast any real doubt on the conclusion that this investigation ultimately led to the

termination decision.

         Whether the Defendants were right or wrong to terminate Plaintiff, based on their loss of

faith in him after investigating his representations, does not impact the lawfulness of that

decision, provided they had a reasonable belief that the decision was justified. 23 Isley, 275 F.

Supp. 3d 629 (citing Capps, 847 F. 3d at 153); see Garvin v. Progressive Cas. Ins. Co., No.

5:08–CV–3758, 2010 WL 1948593, at *7 (E.D. Pa. May 10, 2010) (“The only inquiry is whether




22
    Although Plaintiff argues that “he made no effort to conceal these recurring gift payments” because they were set
forth on internal ledgers, Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 26, this is immaterial. The salient point is that the
payments were not documented as income, as they should have been. Moreover, Plaintiff’s argument that Graves
already knew about the payments lacks merit. To support that contention, he cites only to a text message of
September 5, 2017, which does not clearly relate to the French account. Ex. YY, ECF No. 32-3. That is clearly
contradicted by his April 2018 email stating that French’s daughter had “stopped assisting in rental payments.” Ex.
II.

23
   I note that although the Court does not make credibility determinations as to the Plaintiff at the summary
judgment stage, I may analyze whether the record supports that Defendants had an honest belief in their own
assessments of Plaintiff’s representations made to them. Capps, 847 F.3d at 154 (affirming grant of summary
judgment where Defendant “provided evidence clearly supporting its legitimate, non-discriminatory explanation for
why Capps was discharged—its honest belief that [plaintiff] misused his FMLA leave and was otherwise dishonest
in violation of Mondelez's policies.”)


                                                          23
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 24 of 33




the decisionmaker . . . honestly believed that Plaintiff had violated the company's policy at

issue.”). 24

         At the February 28, 2018 meeting with Graves and Madzarac, a meeting that Plaintiff

secretly recorded, he informed Defendants that (1) that the French file was not sealed and that he

was awaiting a gift letter from French’s daughter to properly document the income before

providing it to the compliance unit for review; Ex. B at 12:52-13:01, and (2) that he had left a

note to himself in the file to ensure that he acquired the gift letter from French’s daughter and

dealt with the outstanding issue. Ex. B at 14:05, 9:31-9:39, 11:54-12:10. Graves’ subsequent

investigation led her to determine that Plaintiff’s explanation was unsatisfactory. Graves Dep.

100-01, 119, 154-56. Defendants termination letter states their belief that “human error” could

not justify the failure to document at least “16 checks,” particularly where the resident had been

offered a lower rental amount on that very basis, and where the Plaintiff had a non-work related

connection to the resident who had benefited from Plaintiff’s failure. 25 Ex. QQ.

         In sum, Plaintiff has not pointed to any evidence that would cause a reasonable jury to

conclude that Defendants’ investigation was simply a ruse, as Plaintiff must ultimately do to

show that illegal discrimination had a “determinative effect” on the termination. CG, 734 F.3d at

237 & n.11. Plaintiff has thus failed to meet its “difficult burden” to produce evidence from



24
   That is precisely why Plaintiff’s argument about Ms. French’s rental amount after the discovery of the inadequacy
of his representations is immaterial. Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 25-26. It is also immaterial that
Defendants’ testimony as to where to draw the line between “temporary” or “recurring” gifts is slightly inconsistent.
None of the deposed witnesses testified that an ongoing gift of more than three months should not be considered
recurring. Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 29. And “Plaintiff concedes that if the payments were considered
“recurring” then there would be an obligation for the payments to be documented as part of the certification
process.” Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 28.
25
  Defendants’ termination letter describes Plaintiff’s relationship to French as a “personal friendship.” Ex. QQ. As
discussed supra, the record indicates that Plaintiff’s mother, not Plaintiff, had the personal friendship with French.
This discrepancy does not materially alter the analysis into Defendants’ honest belief about their decision. See
Williams, 751 F. App'x at 199(“noting inconsistencies is not the same as identifying a genuine dispute of material
fact”).

                                                          24
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 25 of 33




which a reasonable juror could infer that Defendants’ rationale is pretextual. Fuentes, 32 F.3d at

765.

       I will therefore grant Defendants’ Motion for Summary Judgment on Plaintiff’s claim of

Disparate Treatment under the ADA.

           B. Plaintiff’s Claim of Failure to Accommodate

        I turn next to Plaintiff’s claim that Defendants failed to accommodate his disability. An

employer commits unlawful discrimination under the ADA if the employer does “not mak[e]

reasonable accommodations to the known physical or mental limitations of an otherwise

qualified individual with a disability who is an applicant or employee, unless [the employer] can

demonstrate that the accommodation would impose an undue hardship on the operation of the

business of [the employer].” 42 U.S.C. § 12112(b)(5)(A); see Taylor, 184 F.3d at 311.

       “A plaintiff bringing an ADA failure-to-accommodate claim must establish: ‘(1) he was

disabled and his employer knew it; (2) he requested an accommodation or assistance; (3) his

employer did not make a good faith effort to assist; and (4) he could have been reasonably

accommodated.’” Capps, 847 F.3d at 157 (citing Armstrong v. Burdette Tomlin Mem’l Hosp.,

438 F. 3d 240, 246 (3d Cir. 2006)).

       Having already found that Plaintiff is disabled under the ADA, and since the parties agree

he disclosed this information to his employer on November 28, 2018, I turn to Plaintiff’s alleged

request for a reasonable accommodation. The only leave of absence that Plaintiff ultimately

requested was the 12-week leave of absence pursuant to the FMLA, which, by all accounts, he

received. Pl.’s Resp. to Dfs.’ Mot. for Summ. J. 2. On February 28, 2019, he informed Graves

and Madzarac that he had been cleared to return to work and was not requesting additional time

off. Ex. B at 21:00-21:15; 29:04-29:21. Thus, assuming for purposes of argument that his FMLA



                                                25
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 26 of 33




leave was also a reasonable accommodation, the Defendant “provided and . . . [Plaintiff]

received the accommodation he asked for.” Capps, 847 F. 3d at 157 (granting summary

judgment on Plaintiff’s failure to accommodate claim under the ADA where record did not

support any failure to accommodate). 26

         Construing the facts in the light most favorable to the Plaintiff, he did not make an

accommodation request during the January 22, 2019 phone call with Madzarac. During that call,

he stated that his goal was to return by the end of FMLA and asked whether the end of FMLA

was “considered a hard date.” Hollingsworth Dep. 77. By his own testimony, he never actually

asked that the date be pushed back during that call. Nor did he ever request the additional time,

given his statement on February 28, 2019 that he was ready to return to work. Ex. B at 21:02-

21:12; 29:04-29:23. With regard to an extension beyond the FMLA leave he received, Plaintiff

simply “has not shown that he requested an accommodation for his disability.” Isley, 275 F.

Supp. 3d at 63. Defendants could not grant “an accommodation that . . . [was] no longer

requested.” Dfs.’ Mot. for Summ. J. 45 (alterations in original).

         I will therefore grant the Defendants’ Motion for Summary Judgment with regard to

Plaintiff’s claim that Defendants discriminated against him by failing to provide a reasonable

accommodation.

             C. Retaliation

         Plaintiff also argues that his request for an accommodation due to his disability caused

the Defendants to retaliate against him by terminating his employment. Pl.’s Resp. to Dfs.’ Mot.

for Summ. J. 15; Sulima v. Tobyhanna Army Depot, 602 F. 3d 177, 188 (“Prohibited



26
   Given this conclusion, I need not decide whether Plaintiff’s request for leave pursuant to FMLA also constituted a
reasonable accommodation request. I note that “a request for FMLA leave may qualify, under certain
circumstances, as a request for a reasonable accommodation under the ADA.” Id. at 156–57.

                                                         26
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 27 of 33




discrimination under the ADA includes retaliation against an employee for requesting an

accommodation.”). 27

         “A ‘pretext’ claim of illegal retaliation follows the familiar burden shifting analysis . . .

set forth in McDonnell Douglas . . . .” Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 188

(3d Cir. 2003). Assuming that Plaintiff’s request for FMLA leave also constituted a reasonable

accommodation request, and hence is actionable under the ADA, the analysis is the same in

nearly all respects as the pretext analysis discussed supra, 28 and leads to the same result. 29

         Plaintiff has failed to meet his burden to show that Defendants’ proffered reason is

pretextual. As discussed at length above, Defendants clearly had a sufficient basis to terminate

Plaintiff by virtue of his work performance and conduct. Given those clear facts, no reasonable


27
  Although I have already found that Plaintiff is disabled under the ADA, I note that “a person’s status as a
‘qualified individual with a disability’ [under the ADA] is not relevant in assessing the person’s claim for retaliation
under the ADA.” Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 188 (3d Cir. 2003). That is because the
unambiguous text of the ADA “protects any individual” who has raised an issue under the ADA. Id. (citing 42
U.S.C. 12203(a)).

28
  Plaintiff’s request for leave occurred and was granted the same day as his disclosure of his disability to Graves.
Hollingsworth Dep. 66, 147; Ex. W; Ex. X; Pl.’s Resp. to Defs.’ Req. for Admis. No. 8.

One noteworthy difference in the analyses involves the significance of the phone call between Plaintiff and Madzarac
on January 22, 2019. Plaintiff states that Madzarac spent fifteen minutes asking him when he was returning to work.
Hollingsworth Dep. 64. Although disputed, I find that fact immaterial here because, even viewed in the light most
favorable to the Plaintiff, it would not tend to disprove that Defendants’ proffered reason for the termination
constituted the sole reason for the decision.

Plaintiff acknowledges that Harbison’s investigation into the French file “doesn’t have anything to do with [his]
request for FMLA leave” and was “[u]nrelated to [his] accommodation request.” Hollingsworth Dep., 250-251. That
investigation began on January 2, 2019, weeks before the phone call occurred. Harbison Dep. 57, 93-96. Likewise
Defendants’ email chain regarding the “Frank Hollingsworth ‘termination issue’” occurred a week after Harbison’s
discovery, but more than 40 days after Plaintiff first took leave, and again, weeks before the January 22, 2019 phone
call. Ex. LL. This timeline is wholly consistent with Defendants’ proffered legitimate, nondiscriminatory reason for
the termination. See Anderson, 477 U.S. at 252 (“The mere existence of a scintilla of evidence in support of the
plaintiff’s position will be insufficient; there must be evidence on which the jury could reasonably find for the
plaintiff.”). If, on the other hand, Defendants’ emails involving Plaintiff and a “termination issue” had begun after the
January 22, 2019 phone call with Madzarac, this disputed fact might have been material.
29
   In his briefing, Plaintiff has failed to articulate a discernible distinction between the evidence from which he
attempts to create a triable issue of fact involving discrimination and that from which he attempts to show
retaliation.


                                                           27
           Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 28 of 33




jury could find that retaliation “had a determinative effect” on the Defendants’ decision to

terminate. CG, 734 F.3d at 237 & n.11.

           I will therefore grant summary judgment in favor of Defendants on Plaintiff’s claim of

retaliation under the ADA.

     V.       PHRA Claims

           Plaintiff has also filed closely related claims of disability discrimination and retaliation

under the Pennsylvania Human Relations Act (“PHRA”). “The PHRA is basically the same as

the ADA in relevant respects ‘and Pennsylvania courts generally interpret the PHRA in accord

with its federal counterparts.’” Rinehimer v. Cemcolift, 292 F.3d 375, 382 (3d Cir. 2002) (citing

Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996)). The resolution of Plaintiff’s ADA claims

therefore also disposes of his PHRA claims. 30

           I will therefore also grant Defendant’s Motion for Summary Judgment with regard to the

Plaintiff’s claims under the PHRA.

     VI.      FMLA Claims

                  A. Interference

           The statutory basis for FMLA interference appears in 29 U.S.C. § 2615(a)(1), which

states that “[i]t shall be unlawful for any employer to interfere with, restrain, or deny the

exercise of or the attempt to exercise, any right provided under this subchapter.” Department of




30
   The Pennsylvania Legislature has not adopted Congress's expanded definition of disability and courts therefore
evaluate PHRA claims under the ADA's pre–2008 definitions of disability. Rubano v. Farrell Area Sch. Dist., 991
F.Supp.2d 678, 689 n.7 (W.D. Pa. 2014). Neither party has briefed this matter, however, and it is therefore unclear if
Plaintiff’s condition would qualify as a disability under the PHRA. But because I am finding that Plaintiff’s ADA
claim fails even if he is deemed “disabled,” I need not determine whether he is disabled within the meaning of the
PHRA. See Isley., 275 F. Supp. 3d at 626–28.


                                                         28
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 29 of 33




Labor (“DOL”) regulations passed pursuant to the statute state that “employers cannot use the

taking of FMLA leave as a negative factor in employment actions . . . .” 29 C.F.R. § 825.220(c).

In order to make a claim of interference under the FMLA, a plaintiff must establish that:

       (1) he or she was an eligible employee under the FMLA; (2) the defendant was an
       employer subject to the FMLA’s requirements; (3) the plaintiff was entitled to FMLA
       leave; (4) the plaintiff gave notice to the defendant of his or her intention to take FMLA
       leave; and (5) the plaintiff was denied benefits to which he or she was entitled under the
       FMLA.

Capps, 847 F.3d at 155 (citing Ross v. Gilhuly, 755 F.3d 185, 191-192 (3d Cir. 2014)).

       In this matter the dispute is solely over the fifth prong. The question is whether Plaintiff

was denied benefits to which he was entitled under the FMLA. Plaintiff advances two separate

theories for interference: first, that Defendants discouraged him from exercising his rights, Pl.’s

Resp. to Dfs.’ Mot. for Summ. J 46-48, and second, that they denied him his right to return to

work at the end of his leave of absence. Id. at 45.

       With respect to an interference claim, “the employee need not show that he was treated

differently than others[, and] the employer cannot justify its actions by establishing a legitimate

business purpose for its decision.” Ross, 755 F.3d at 192 (internal citations omitted). Also,

“[b]ecause the FMLA [interference claim] is not about discrimination, a McDonnell

Douglas burden-shifting analysis is not required.” Id. (internal citations omitted).


       i.      Discouragement from exercising FMLA rights

        Plaintiff’s argues that Defendants took steps to discourage him from exercising his

FMLA right to a continued leave of absence. First, he asserts that Defendants’ February 7, 2019

letter, which included a proposed severance agreement and separation date, constitutes

discouragement under 29 U.S.C. § 2615(a)(1). Pl.’s Resp. to Dfs.’ Mot. for Summ. J 46-48. He

further argues that his suspension constitutes a second instance of discouragement. Id.

                                                 29
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 30 of 33




       The FMLA “grants an 'eligible employee' the right to 12 work-weeks of leave over any

12-month period because of, among other things, 'a serious health condition that makes the

employee unable to perform the functions' of the employee's position.” Sommer v. The Vanguard

Group, 461 F.3d 397, 399 (3d Cir. 2006) (citing 29 U.S.C. § 2612(a)(1)). Addressing unlawful

FMLA interference, the DOL has stated that it includes “not only refusing to authorize FMLA

leave, but discouraging an employee from using such leave.” Sommer, 461 F.3d at 399 (quoting

29 C.F.R. § 825.220(b)). To show an employer discouraged an employee from taking FMLA

leave, an employee must show the employer took some affirmative step. See, e.g., Hilborn v.

Cordaro, 2007 WL 2903453 (M.D. Pa. Sept. 28, 2007).

       But the Third Circuit has made clear that the employee must show actual

injury. Conoshenti v. Public Service Elec. & Gas Co., 364 F.3d 135, 143 (3d Cir. 2004). Even

assuming that Defendants fully intended to discourage the Plaintiff from exercising his right to

additional time off under the FMLA, Plaintiff did not suffer any actual injury. Indeed, Plaintiff

was on leave from November 28, 2018 through February 28, 2019. As Plaintiffs readily admit,

this constituted the “the full twelve weeks” to which he was entitled. Pl.’s Resp. to Dfs.’ Mot. for

Summ J. 2.

        Defendant’s Motion will be granted on this claim as well.


       ii.     Interference via Denial of Return to Work

       Plaintiff also alleges that the Defendant interfered with the exercise of his FMLA rights

by denying him his right to return to work. Indeed, the FMLA guarantees that employees who

take FMLA leave may be reinstated to their “former position or an equivalent one” under 29

U.S.C. § 2614(a)(1); see Davis v. Temple University Hospital, Inc., No. 14-5981, 2015 WL

7180505, at *4 (E.D. Pa. Nov. 16, 2015).

                                                30
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 31 of 33




       However, the FMLA does not “entitle any restored employee to . . . any right, benefit, or

position of employment other than any right, benefit, or position to which the employee would

have been entitled had the employee not taken the leave.” 29 U.S.C. § 2614(a)(3) (emphasis

added); see Davis, No. 14-5981, 2015 WL 7180505, at *4 (E.D. Pa. Nov. 16, 2015) (quoting

Throneberry v. McGehee Desha Cty. Hosp., 403 F.3d 972, 977–78 (8th Cir. 2005). (“[t]he

FMLA simply does not force an employer to retain an employee on FMLA leave when the

employer would not have retained the employee had the employee not been on FMLA

leave.”). In other words, “the FMLA does not provide employees with a right against termination

for a reason other than interference with rights under the FMLA.” Sarnowski v. Air Brooke

Limousine, Inc., 510 F.3d 398, 403 (3d Cir. 2007).

       As discussed at length above, Plaintiff has not produced sufficient evidence to permit a

reasonable jury to conclude that Defendants terminated him for any reason relating to his FMLA

leave. The record provides clear evidentiary support for the conclusion that Defendants

terminated Plaintiff due to a loss of confidence in his ability to manage PVOC, as stated in the

March 5, 2019 termination letter. Ex. QQ. Plaintiff admits that the need to investigate Ms.

French’s file was “appropriate”, “expected,” and “doesn’t have anything to do with [his] request

for FMLA leave.” Hollingsworth Dep. 242, 245, 247, 251. The Plaintiff has failed to put

forward evidence that could raise any reasonable doubt about this. See Sarnowski, 510 F.3d at

403 (“[Plaintiff] will not prevail on his interference claim if [Defendant] can establish that it

terminated [him] for a reason unrelated to his intention to exercise his rights under the FMLA.”).

       I must also grant Defendants’ Motion as to Plaintiff’s claims of interference under the

FMLA.




                                                 31
         Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 32 of 33




                 B. Retaliation

        Claims of FMLA retaliation arise under 29 C.F.R. § 825.2209(c), a Department of Labor

regulation which states that employers cannot use the taking of FMLA leave as a negative factor

in employment actions . . . .” See Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294,

301 (3d Cir. 2012); Erdman v. Nationwide Ins. Co., 582 F.3d 500, 508 (3d Cir. 2009). Under 29

C.F.R. § 825.2209(c), “the question is whether [Plaintiff’s] FMLA-qualifying leave . . . was a

“negative factor” that hastened [his] termination. Lichtenstein, 691 F. 3d at 311 (internal citations

omitted).

        As with the ADA retaliation claim, I evaluate this claim under the McDonnell

Douglas framework. See Lichtenstein, 691 F. 3d at 302. Given Plaintiff’s argument that the

protected conduct under the FMLA “is the same protected conduct which forms the basis for his

ADA retaliation claim,” Pl.’s Resp. to Dfs.’ Mot. for Summ. J. at 32, the analysis is the same—

and leads me to the same conclusion. 31 Although Plaintiff is able to establish a prima facie case

of causation, he fails to provide evidence to call into doubt that Defendants had a legitimate,

nondiscriminatory reason for the termination, nor to indicate that the employer used taking of

leave under the FMLA as a “negative factor” in the termination decision.

         I will therefore also grant summary judgment with regard to Plaintiff’s claims of

retaliation under the FMLA.

     VII.    Conclusion




31
   Here I have undertaken the typical pretext analysis under the McDonnell Douglas framework at the suggestion of
the parties. I note that analyzing these claims under a mixed motive framework would lead to the same conclusion.
See Conoshenti, 364 F.3d at 148 (3d Cir. 2004) (“Even when viewed in a light most favorable to Conoshenti, the
record clearly indicates that Conoshenti would have been discharged absent any consideration of his twelve weeks
of FMLA-protected leave.”)



                                                       32
        Case 2:19-cv-02754-GAM Document 36 Filed 10/27/20 Page 33 of 33




       Because Plaintiff has not shown that a factfinder could reasonably conclude he was the

victim of discrimination or retaliation in violation of the FMLA, the ADA, or the PHRA,

Plaintiff's Complaint must be dismissed in its entirety. An appropriate order follows.



                                             /s/ Gerald Austin McHugh
                                             United States District Judge




                                                33
